Citation Nr: 1203230	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected hemorrhoids.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which granted service connection for hemorrhoids and assigned a noncompensable (0 percent) disability rating, effective as of the date the Veteran was released from active duty on July 2, 2005.  

Of preliminary importance, because the claim involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In April 2011, the Veteran testified at a Travel Board hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

At the June 2011 hearing, the Veteran testified that his hemorrhoid symptoms have worsened over the past few years, to include monthly recurrences of bleeding, irritated internal and external hemorrhoids treated with various suppositories, creams and pads.  As the Veteran was last examined in January 2008 and in light of his testimony of worsening of symptoms, under the duty to assist a contemporaneous examination is necessary to determine the current level of severity.  

The Veteran also testified that he underwent a colonoscopy on January 18, 2011 at a private facility.  As these records are not in the claims folder and are likely pertinent, an attempt must be made to secure them.  Further, a review of the claims file shows that the most recent VA treatment records are from May 2011.  VA records from May 2011 onward need to be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records dated from May 2011 onward.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(e) as to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Ask the Veteran to submit or provide written authorization for VA to obtain records from the private facility that conducted the January 2011 colonoscopy identified during his hearing.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Afterwards, schedule the Veteran for a VA examination to determine the current severity of the service-connected hemorrhoids.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specifically, the examiner should note if the Veteran has suffered from any mild or moderate internal or external hemorrhoids; any large or thrombotic, irreducible, with excessive redundant tissue, frequently recurring internal or external hemorrhoids; or from any internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

The examiner should comment on whether there are any residual scars associated with the hemorrhoids.  If there are residual scars, the examiner should indicate whether they are superficial and unstable, or superficial and painful, or cause limitation of function.  

4.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


